ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 13-296, concluding that DAVID L. WECHT of TENAFLY, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.15(a) (negligent misappropriation of client funds), RPC 1.15(d) and Rule 1:21-6 (record-keeping violations);
And the Disciplinary Review Board having further concluded that respondent should be required to provide to the Office of Attorney Ethics monthly reconciliations of his attorney account records on a quarterly basis and to submit proof of his fitness to practice law;
And good cause appearing;
It is ORDERED that DAVID L. WECHT is hereby reprimanded; and it is further
ORDERED that respondent shall submit to the Office of Attorney Ethics monthly reconciliations of his attorney accounts prepared by a certified public accountant approved by the Office of Attorney Ethics, on a quarterly basis and until the further Order of the Court; and it is further
ORDERED that within ninety days after the filing date of this Order, DAVID L. WECHT shall submit to the Office of Attorney Ethics proof of his fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
*620ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.